OPINION
FLETCHER, Circuit Judge:
I.D. Enterprises, Inc. and its president, Israel Rubin (collectively “Rubin”), appeal from the district court’s denial of their motion for attorneys’ fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

FACTUAL HISTORY & PROCEDURAL BACKGROUND

Rubin is in the import-export business and is required by statute and regulation to maintain certain records relating to the conduct of that business. Rubin does not dispute the basic authority of the United States Customs Service to seek, via summons, certain documents to insure compliance with the nation’s customs laws.
The proceedings below were initiated when the government sought, pursuant to 19 U.S.C. § 1510, to enforce an administrative summons issued under 19 U.S.C. § 1509. The district court entered an order directing Rubin to comply with the summons. Rubin appealed. Unsuccessful in obtaining a stay pending appeal and to avoid being held in contempt, Rubin turned over the documents.
This Court reversed, holding that the district court committed plain error by entering an order that did not take into account the government’s concession that it in fact needed fewer documents than requested in the *375summons.1 See United States v. Rubin, 2 F.3d 974 (9th Cir.1993).
On remand, the government moved to dismiss the underlying action for mootness as it had already obtained and reviewed the documents sought. The district court dismissed the action with prejudice. Rubin thereupon filed a motion for attorneys’ fees pursuant to the EAJA. The district court denied defendants’ motion and Rubin filed this appeal.

DISCUSSION

28 U.S.C. § 2412(d)(1)(A) provides that a court shall, in a civil proceeding brought by the United States, award fees and other expenses to the prevailing party “unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.” The United States “bears the burden of proving its position was substantially justified.” Timms v. United States, 742 F.2d 489, 492 (9th Cir.1984). The United States’ position is substantially justified if it “has a reasonable basis both in law and in fact.” Id.
The district court’s decision to deny attorneys’ fees under 28 U.S.C. § 2412 is reviewed for abuse of discretion. Pierce v. Underwood, 487 U.S. 552, 559, 560, 108 S.Ct. 2541, 2547, 101 L.Ed.2d 490 (1988). The district court abused its discretion if it “based its decision on an erroneous legal conclusion or a clearly erroneous finding of fact.” Andrew v. Bowen, 837 F.2d 875, 877 (9th Cir.1988). “Interpretation of the EAJA is a question of law reviewable de novo.” Id.
The district court determined that Rubin was the prevailing party pursuant to local rule. The government does not dispute that finding.
The district court determined next that the government’s attempt to compel the production of documents of which it had duplicates was not substantially justified in light of United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 254-55, 13 L.Ed.2d 112 (1964), which held that, to obtain enforcement of a summons, the IRS must establish that the information sought is not already in its possession. The government contended that it desired access to duplicate copies of documents it already had in its possession in order to determine whether Rubin was attempting to avoid payment of dutiable costs by maintaining “double” or “phony” invoices. The district court found that explanation “not persuasive enough to satisfy the government’s burden” under Powell.2
Nonetheless, the district court refused to award fees and costs because it determined that the government was substantially justified in seeking the production of the remaining documents. This determination was based in large part upon its conclusion that the issue of what documents the Customs Service may require an importer to produce pursuant to § 1509 was one of first impression.
Without deciding the extent of the Customs Service’s summons power under § 1509, we find that the district court did not abuse its discretion in determining that the government was substantially justified in its position. As the Supreme Court has noted, “the EAJA ... favors treating a case as an inclusive whole, rather than as atomized line-items”. Commissioner, Immigration and Naturalization Service v. Jean, 496 U.S. 154, 161-62, 110 S.Ct. 2316, 2320, 110 L.Ed.2d 134 (1990). There may well be situations in which the government is justified initially but its subsequent unjustified actions merit an award of attorney’s fees for the unjustified portion of the conduct. For example, the government might have suspicion to justify *376investigating an importer; the investigation might reveal that the government’s suspicions were wrong, yet the government might nonetheless persist in bringing suit for allegedly owing duty. This appeal, however, does not present such a situation, and the district court did not abuse its discretion either in treating the case as a whole or in determining that the position of the government was, as a whole, substantially justified.

CONCLUSION

Because the district court did not abuse its discretion in determining that the position of the government was substantially justified, we affirm its order denying an award of attorney’s fees under the EAJA.
AFFIRMED.

. At the first hearing, the district court refused to sign a "blanket order” and requested that the government “get its list together" detailing the documents it actually needed. The government then filed a document styled Plaintiff's Statement Re Compliance with Administrative Subpoena in which it admitted that it was not requesting additional records in two of the categories of documents sought — Customs Service entry files and bills of lading. Nonetheless, the district court entered an order that the government had lodged with the court prior to its admission that it did not need some of the documents previously sought. This order required Rubin to comply with the administrative summons in its entirety.


. We do not necessarily subscribe to the district court's position on this point, but we need not reach the issue.